DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/037229 filed June 13, 2017 which claims priority from U.S. Provisional Application No. 62/349,531, filed on June 13, 2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 
Response to Amendment
	By Applicant’s amendment filed December 8, 2020, claim 11 has been amended and claims 12-14 have been canceled. Claims 1-10 were previously canceled.  Claims 11 and 15-20 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to claim 11, all previous rejections under 35 USC 102(a)(1) are hereby withdrawn.  
Due to Applicant’s amendments to the claims and upon further consideration, the previous rejections under 35 U.S.C. 103 over Shannon et al. and Shannon et al. in view of Helton et al. are hereby withdrawn.
Due to Applicant’s amendments to the claims and upon further consideration, the previous rejections under 35 U.S.C. 103 over Benvenga et al. and Benvenga et al. in view of Helton et al. are hereby withdrawn.
Applicant’s arguments with respect to said rejections have been fully considered but are moot in view of the withdrawal of the rejections.
Applicant's arguments filed December 8, 2020 with respect to the remaining rejection under 35 USC 103 over Helton et al. have been fully considered but they are not persuasive. 
Applicant argues that Helton teaches that while atypical antipsychotics are effective over a wide dosage range, it is desirable to administer a dosage that is as low as possible. For example, dosages per day of the atypical antipsychotic will normally fall within the range of about 0.5 mg to about 300 mg per day and the drug used in the treatment of pain in the composition would be from 3 to 1000 times this amount. Applicant argues that while this range and proportion of the atypical antipsychotic and the drug used in the treatment of pain may work for the treatment of pain, low dosages of atypical antipsychotics (dopamine D2 receptor antagonists) are not suited for 
This argument is found not persuasive since claim 11 requires the administration of quetiapine, risperidone or ziprasidone in amounts equivalent to olanzapine dosages of between 2.5 mg to 30 mg.  Leucht et al. teaches that 1 mg/day of olanzapine is equivalent to 32.3 mg/day of quetiapine, 0.4 mg/day of risperidone and 7.9 mg/day of ziprasidone (abstract).  Thus Applicant’s claim reads on dosages for risperidone between 1 mg/day to 12 mg/day; ziprasidone 19.75 mg/day to 237 mg/day; quetiapine 80.75 mg/day to 969 mg/day.  Thus Applicant’s claimed range overlaps with Helton’s range for the atypical antipsychotic of between about 0.5 mg to about 300 mg per day.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Applicant further argues that it is a flawed understanding that all subjects being treated with an opioid are at risk for addition and therefore in need of reduction of abuse liability.  Applicant argues that a patient’s risk of abuse is assessed as part of opioid therapy using risk-assessment tools.  Applicant further argues that a decrease in pain does not inherently lead to a decrease in abuse liability of prescription opioids since the neuronal pathways mediating analgesia are distinct from those mediating abuse liability.  Applicant further argues that Helton does not disclose an intent to treat abuse liability.
These arguments are found not persuasive since claim 11 of the instant application claims a method for reducing pain in a subject and reducing the abuse liability of an opioid for a subject, the method comprising administering a therapeutically effective fixed dose pharmaceutical composition containing an atypical antipsychotic drug and an opioid, or pharmaceutically acceptable derivatives thereof, to the subject in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is maintained that all subjects being treated with an opioid are at risk for addiction and therefore are in need of reduction of abuse liability of the opioid.  In the background of the instant specification it is stated that “Prescription drugs are, after marijuana, the most commonly abused substances in the United States. Even patients who take pain medications for legitimate reasons may become addicted. Indeed, it is estimated that as many as 1 in 4 patients using opioid-based management for cancer pain become addicted to their medications.”   Thus the subject in the prior art who is being treated for pain comprising the administration of an opioid is inherently at risk of addiction and thus the subject is in need of reduction of abuse liability of the opioid as claimed in the instant claims.  
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated or rendered obvious. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).).  
   Moreover, even though Helton does not disclose an intent to treat abuse liability, said effect will necessarily occur by following the method of Helton et al.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 over Helton et al. is hereby maintained and a modified rejection necessitated by Applicant’s amendments to the claims is detailed below.  This action is non-FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helton et al. U.S. Publication No. 2003/0013689 A1 (Provided on IDS) in view of Leucht et al. (Schizophrenia Bulletin, 2015, vol. 41 no. 6 pages 1397-1402).

Helton et al. teaches a method for treating pain comprising administering an effective amount of an atypical antipsychotic selected from the group consisting of risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone, and zotepine and another drug used in the treatment of pain [0008]-[0009].  Helton et al. teaches that the other drug used in the treatment of pain used primarily for the symptomatic relief of pain may be divided into four major groups: 1) opiate analgesics; 2) non-opiate analgesics; 3) analgesics and antipyretics; and 4) nonsteroidal anti-inflammatory drugs [0014].
Helton et al. teaches that a preferred composition is a weight ratio of atypical antipsychotic to the other drug from about 1 part of the atypical antipsychotic to from about 1 part to about 100 parts of the other drug and most preferably from about 1 part of the atypical antipsychotic to from about 1 part to about 3 parts of the other drug [00100].  The preferred other drug used in the treatment of pain is selected from the group consisting of aspirin, acetaminophen, paracetamol, indomethacin, Tylenol #3, tricyclic antidepressants (for example desipramine, imipramine, amytriptiline, nortriptyline), 
Helton et al. teaches that atypical antipsychotics are effective over a wide dosage range; however, it is desirable to administer a dosage that is as low as possible, for example, dosages per day of the atypical antipsychotic will normally fall within the range of about 0.5 mg to about 300 mg per day and the drug used in the treatment of pain in the composition would be from 3 to 1000 times this amount [0029].  Helton et al. teaches that usually, the daily dosage can be such that the active ingredient is administered at a daily dosage of from about 0.2 mg to about 50 mg atypical antipsychotic and from about 0.6 to about 500 mg of another Drug Used in the Treatment of pain [0033].
Helton et al. teaches that typical compositions include an atypical antipsychotic or a pharmaceutically acceptable acid addition salt thereof and one or more another Drug Used in the Treatment of pain, associated with a pharmaceutically acceptable excipient which may be a carrier, or a diluent or be diluted by a carrier, or enclosed within a carrier which can be in the form of a capsule, sachet, paper, or other container 
Helton et al. claims a method of treating pain comprising administering an analgesic dose of a composition comprising an atypical antipsychotic selected from risperidone, clozapine, Seroquel (quetiapine), sertindole, ziprasidone and zotepine and one or more drug used in the treatment of pain such as Tylenol #3 (codeine and acetaminophen), Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, fentanyl, or tramadol (claims 15-17).  Thus Helton et al. specifically teaches treating pain comprising the administration of an atypical antipsychotic drug such as risperidone, quetiapine, or ziprasidone in combination with opioid drugs such as codeine, Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, fentanyl, or tramadol.
With respect to the dosages of the atypical antipsychotic as claimed Leucht et al. teaches that 1 mg/day of olanzapine is equivalent to 32.3 mg/day of quetiapine, 0.4 mg/day of risperidone and 7.9 mg/day of ziprasidone (abstract).  Thus Applicant’s claims reads on dosages for risperidone between 1 mg/day to 12 mg/day; ziprasidone 19.75 mg/day to 237 mg/day; quetiapine 80.75 mg/day to 969 mg/day.  Thus Applicant’s claimed range overlaps with Helton’s range for the atypical antipsychotic of between about 0.5 mg to about 300 mg per day.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Helton et al. does not specifically exemplify a formulation comprising an atypical antipsychotic and an opioid.
However, Helton et al. teaches that among the preferred compounds for another drug used in the treatment of pain is Tylenol #3 which is a combination of acetaminophen and the opioid codeine, as well as other opioids including Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, fentanyl, and tramadol ([0011] [0014] [0015] and claims 2, 6, 16 and 17).  Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to use any of the preferred compounds for another drug used in the treatment of pain that are disclosed in Helton et al. with a reasonable expectation of similar success.  Thus since Tylenol #3, fentanyl and other opioids such as Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, and tramadol are disclosed as preferred choices, an ordinary skilled artisan would have been motivated to select Tylenol #3, fentanyl or the other opioids from the list of suitable prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Thus Helton et al. renders obvious a composition for the treatment of pain comprising an atypical antipsychotic selected from risperidone, clozapine, quetiapine, sertindole, ziprasidone, and zotepine in combination with Tylenol #3 which is a combination of the opioid codeine and acetaminophen, or fentanyl or other opioids selected from Butorphanol, Propoxyphene, meperidine (Demerol), alphaprodine hydrochloride, and tramadol.
With respect to the dosages of the opioid as claimed, Helton et al. teaches amounts of the components that are within the amounts as claimed in the instant claims, i.e. from about 0.6 to about 500 mg of another Drug Used in the Treatment of pain [0033].  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art in order to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.), such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). Moreover, an ordinary skilled artisan would necessarily arrive at the dosages as claimed since the prior art teaches the same method as claimed which is for reducing pain.
With respect to the limitation of reducing the abuse liability of an opioid as claimed in claim 11 of the instant application, since Helton et al. renders obvious the same method as claimed, i.e. a method for reducing pain in a subject comprising administering to the subject a therapeutically effective fixed dose pharmaceutical composition comprising an atypical antipsychotic drug, and an opioid, or pharmaceutically acceptable derivatives thereof, reducing the abuse liability of the opioid will necessarily occur in the prior art.  Thus even though the prior art does not specifically state that the abuse liability of the opioid will be reduced, said effect will necessarily occur by following the teachings of the prior art and administering the same compounds in overlapping amounts for the treatment of pain.  Please note, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated or rendered obvious. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).).  
With respect to the  limitation of treating a subject in need of reduction of abuse liability of the opioid, all subjects being treated with an opioid are at risk for addiction and therefore are in need of reduction of abuse liability of the opioid.  Thus the subject in Helton et al. which is being treated for pain comprising the administration of an opioid is necessarily at risk for addiction and thus the subject is necessarily in need of reduction of abuse liability of the opioid as claimed in the instant claims.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 11 and 15-20 are rejected.  Claims 1-10 and 12-14 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM